     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2851 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA STEIN and STUART STEIN,                   Case No.: 3:19-cv-00410-DMS-AHG
12                                     Plaintiffs,       ORDER RESOLVING:
13     v.
                                                         (1) JOINT MOTION RE DISCOVERY
14     FARMERS INSURANCE COMPANY                         DISPUTE CONCERNING
       OF ARIZONA,                                       PRODUCTION OF CLAIM FILE
15
                                      Defendant.         RELATED TO THE UMBRELLA
16                                                       CLAIM and
17
                                                         (2) DEFENDANT’S OBJECTION TO
18                                                       JOINT MOTION
19
                                                         [ECF Nos. 92, 93]
20
21
22          Before the Court is the parties’ Joint Motion Re Discovery Dispute Concerning
23    Production of Claim File Relating to the Umbrella Claim, and Farmer Insurance Company
24    of Arizona’s (“Defendant”) Objection to the Joint Motion. ECF Nos. 92, 93. Plaintiffs
25    Barbara and Stuart Stein (“Plaintiffs”) seek discovery of Defendant’s claims file relating
26    to Plaintiffs’ umbrella policy. ECF No. 92 at 3-6. Defendant contends this information is
27    irrelevant because the umbrella policy was issued by an entity that is not a party to this
28    action. Id. at 6-9. Defendant further objects to the Joint Motion on the grounds that

                                                     1
                                                                             3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2852 Page 2 of 6



 1    Plaintiffs included an unauthorized section titled “Plaintiffs’ Reply on Joint Motion,” and
 2    filed the Joint Motion without its consent. ECF No. 93 at 3.
 3        I.       BACKGROUND
 4              This case arises from Defendant’s actions in adjusting Plaintiffs’ insurance claim
 5    following Plaintiffs’ automobile accident with an uninsured motorist in Colorado. Third
 6    Am. Compl. ¶¶ 1, 9, 64, ECF No. 44. Plaintiffs, who are residents of New Mexico, allege
 7    their damages claims were covered under uninsured motorist provisions of an automobile
 8    insurance policy issued by Defendant and an umbrella insurance policy drafted by Farmers
 9    Group, Inc. and issued by Farmers Insurance Exchange.1 Id. ¶¶ 3-4, 10, 65. In the months
10    following the accident, Plaintiffs had many communications with employees of Defendant
11    during which they claim misleading, incorrect, and bad faith statements were made while
12    Defendant improperly delayed adjustment and payment of their claims. Id. ¶¶ 65-95.
13              Plaintiffs filed the instant lawsuit on February 28, 2019. ECF No. 1. In the operative
14    Third Amended Complaint, Plaintiffs allege causes of action for (1) breach of the implied
15    covenant of good faith and fair dealing, (2) breach of contract, and (3) declaratory relief.
16    ECF No. 44 ¶¶ 96-111.
17        II.      DEFENDANT’S OBJECTION TO THE JOINT MOTION
18              Defendant objects to the Joint Motion because Plaintiffs included a section titled
19    “Plaintiffs’ Reply on Joint Motion” that was not authorized by the briefing schedule set by
20    the Order Setting Briefing Schedule for Discovery Dispute (ECF No. 91). Plaintiffs’
21    counsel contacted the Court on January 14, 2021, regarding the possibility of responding
22    to the Objection, but the Court instructed Plaintiffs’ counsel not to file any more
23    documents. There is no need for further argument or briefing on the objection.
24              The purpose of filing a joint motion to resolve a discovery dispute, as opposed to a
25    motion on separate briefs, is to give the parties an opportunity to review and understand
26
27
      1
       Farmers Group, Inc. (“FGI”) and Farmers Insurance Exchange (“FIE”) since have been
28    dismissed from the case, so only the claims against Defendant remain. ECF Nos. 18, 37.

                                                       2
                                                                                 3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2853 Page 3 of 6



 1    the other side’s position, and thereby meet and confer in good faith one last time to see if
 2    it is necessary to seek the Court’s intervention. When the Court set the briefing schedule
 3    verbally with the parties, the Court cautioned counsel that when they provide their portion
 4    of the joint motion to the other party, it should reflect a good faith effort to state their
 5    complete argument in order to avoid prejudice from last minute interjections of new
 6    arguments just before the joint motion is filed. The briefing schedule provided for an
 7    additional day after both parties submitted their portions of the joint motion to allow the
 8    parties to make changes that respond to the other party’s portion, but not to raise additional
 9    or new arguments that could have been raised in the first draft.
10          Defendant objects to the section in the Joint Motion titled “Plaintiff’s Reply on Joint
11    Motion.” In this section, Plaintiff repeats arguments made in the section above titled
12    “Plaintiff’s Statement.” The Reply cites to one case, Holmgren v. State Farm Mut. Auto.
13    Ins. Co., 976 F.2d 573 (9th Cir. 1992), that was also cited in Plaintiff’s Statement. Although
14    the Court did not contemplate in the briefing schedule that Plaintiff would include a
15    separate “Reply” section in the Joint Motion, the Reply does not raise new arguments or
16    cite additional case law that is not already in Plaintiff’s Statement. Defendant does not
17    claim that it was prejudiced by new argument in the Reply to which it was unable to
18    respond. Because Defendant has shown no prejudice, Defendant’s objection to the Reply
19    is overruled.
20          Defendant also objects to the Certification by Plaintiffs’ counsel in the Joint Motion
21    that “the content of [the Joint Motion] is acceptable to” Defendant’s counsel and that
22    Plaintiffs’ counsel had “obtained authorization from [Defendant’s counsel] to affix his
23    electronic signature” to the Joint Motion. ECF No. 92 at 12. Defendant states that it was
24    “forced to agree to an electronic signature because otherwise, Defendant’s statement would
25    not be presented at all.” ECF No. 93 at 3-4.
26    ///
27    ///
28    ///

                                                     3
                                                                               3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2854 Page 4 of 6



 1           The issue of the Certification is more troubling, because all counsel should take
 2    seriously the representations they make to the Court.2 The Court overrules this objection,
 3    however, because it is not clear that Plaintiffs filed the Joint Motion without Defendant’s
 4    consent. On the one hand, Defendant argues that the content of the Joint Motion was not
 5    acceptable to it, so it did not give consent to the filing. On the other hand, by stating it was
 6    “forced to agree,” Defendant seems to concede that there was some agreement.
 7           None of this, of course, bears on the merits of the dispute at issue before the Court,
 8    which are addressed below. The Court hopes that in the future counsel will seek to work
 9    more cooperatively with each other to avoid such ancillary disputes.
10        III.   LEGAL STANDARD
11           The scope of permissible discovery in civil cases is dictated by Rule 26 of the Federal
12    Rules of Civil Procedure, which permits parties to “obtain discovery regarding any
13    nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
14    needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Courts further consider “the importance of
15    the issues at stake in the action, the amount in controversy, the parties’ relative access to
16    relevant information, the parties’ resources, the importance of the discovery in resolving
17    the issues, and whether the burden or expense of the proposed discovery outweighs its
18    likely benefit.” Id. The information sought need not be admissible to be discoverable. Id.
19    District courts have broad discretion in determining relevancy for discovery purposes.
20    Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005).
21        IV.    DISCUSSION
22           In the present dispute, Plaintiffs seek an order compelling Defendant to produce the
23    complete claims file from an umbrella insurance policy issued to Plaintiffs by Defendant’s
24    affiliate, Farmers Insurance Exchange (“FIE”). FIE was originally named as a defendant
25
26
      2
27     Defendant could have insisted on a statement in the Certification or elsewhere in the Joint
      Motion (for example, in “Defendant’s Statement”) that it objects to the Reply section as
28    unauthorized. It does not appear that Defendant attempted to do that.

                                                     4
                                                                                 3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2855 Page 5 of 6



 1    in this action. ECF No. 1. The Court granted FIE’s motion to dismiss for lack of subject
 2    matter jurisdiction on October 21, 2019 because there was not complete diversity between
 3    Plaintiffs and FIE. ECF No. 18. Notwithstanding the dismissal, Plaintiffs argue that the
 4    claims file for FIE’s umbrella policy is relevant to Plaintiffs’ claims against Defendant
 5    because the same claims adjuster handled Plaintiffs’ claims under both the automobile and
 6    umbrella policies, and Plaintiffs have alleged in the operative complaint that the adjuster
 7    failed to undertake a timely investigation of Plaintiffs’ claims and misrepresented
 8    Plaintiffs’ cooperation. ECF No. 44 ¶¶ 83, 93-95.
 9          Defendant argues that the umbrella claims file is not relevant because FIE is “an
10    entirely different insurer than the defendant and a non-party to this litigation.” ECF No. 92
11    at 6. Defendant contends that the allegations in the complaint are immaterial because the
12    Court has ruled that Defendant cannot be liable as a matter of law with respect to the
13    umbrella policy. Defendant argues that the umbrella claims file is not relevant merely
14    because the same adjuster handled Plaintiffs’ claims arising from the same accident under
15    both Defendant’s automobile policy and FIE’s umbrella policy. Defendant points out that
16    it did, in the spirit of compromise, produce selected information from the umbrella claims
17    file, that what it has produced is sufficient to address the mental impressions and opinions
18    of the adjuster, and that Plaintiffs can depose the adjuster for further exploration of his
19    mental impressions and opinions.
20          Defendant incorrectly assumes that the scope of relevance is defined by the scope of
21    FIE and FGI’s liability. Although neither FIE nor FGI can be liable, the umbrella claims
22    file is still relevant. “In a bad faith insurance claim settlement case, the ‘strategy, mental
23    impressions and opinion of [the insurer’s] agents concerning the handling of the claim are
24    directly at issue.’” Holmgren, 976 F.2d at 577 (quoting Reavis v. Metropolitan Prop. &
25    Liab. Ins. Co., 117 F.R.D. 160, 164 (S.D. Cal. 1987)). The same adjuster handled both the
26    claim under Defendant’s automobile policy and the claim under FIE’s umbrella policy. The
27    information that the adjuster used to investigate these claims appears to overlap
28    substantially, if not completely. The adjuster’s impressions as to that information are

                                                    5
                                                                               3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 94 Filed 01/15/21 PageID.2856 Page 6 of 6



 1    relevant regardless of which claims file they landed in, and even though neither FIE nor
 2    FGI can be liable. For example, the documents in the umbrella claims file could reflect bias
 3    by the adjuster against Plaintiffs, which would be relevant to Plaintiffs’ claims against
 4    Defendant under the automobile policy. Defendant’s voluntary production of selected
 5    excerpts of the file is not sufficient. Plaintiffs should have access to the complete file, not
 6    just the portions that Defendant is willing to produce.3
 7        V.     CONCLUSION
 8        For the foregoing reasons, the Court orders as follows:
 9        1. Defendant’s objections to the Joint Motion are OVERRULED;
10        2. Plaintiffs’ request for production of the umbrella claims file is GRANTED; and,

11        3. Defendant is ORDERED to produce the umbrella claims file to Plaintiffs no later
12    than January 21, 2021.
13             IT IS SO ORDERED.
14    Dated: January 15, 2021
15
16
17
18
19
20
21
22
23
24
25
      3
        Defendant has waived any objections that it stated in its responses but did not assert in
26    the Joint Motion. Sherwin-Williams Co. v. Earl Scheib of Cal., Inc., No. 12cv2646-JAH-
27    JMA, 2013 WL 12073836, at *2 n.1 (S.D. Cal. Mar. 4, 2013) (deeming all objections raised
      in response to the discovery requests but not addressed in the discovery motion to be moot
28    or waived, limiting its review to arguments presented in the parties’ briefs).

                                                     6
                                                                                3:19-cv-00410-DMS-AHG
